Filed 10/21/20 P. v. Williams CA2/2

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

THE PEOPLE,                                                     B306085

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. GA069408)
         v.

MARIO ANDRESS WILLIAMS,

         Defendant and Appellant.


THE COURT:
       Defendant and appellant Mario Andress Williams appeals
from the denial of his motions for resentencing and dismissal of
two sentence enhancements, under the recent amendments to
Penal Code sections 667, subdivision (a), 1385, subdivision (b),
and 667.5, subdivision (b).1
       In 2007 defendant was convicted of mayhem, battery
causing serious injury, and assault with a deadly weapon. The
trial court found a 2003 robbery conviction to be a strike under
the Three Strikes law, causing his eight-year sentence for

1     All further statutory references are to the Penal Code,
unless otherwise indicated.
mayhem to be doubled to 16 years. Based on the same prior
conviction, the trial court added an enhancement of five years
pursuant to section 667, subdivision (a), and one year for a prior
prison term, pursuant to section 667.5, subdivision (b). On
February 13, 2020, defendant filed his two motions to recall his
sentence, each motion asking the trial court to exercise discretion
to strike an enhancement.
       The trial court treated the motions as a petition for writ of
habeas corpus. It appears that defendant submitted a habeas
petition along with his motions, seeking the identical relief, and
while the motions were filed, the petition was merely marked
received. The habeas petition is not included in the record on
appeal. The trial court denied relief upon finding that
defendant’s judgment was final, and he was thus not entitled to
retroactive application of the amended statutes. (See People v.
Garcia (2018) 28 Cal.App.5th 961, 971-974 [§ 667, subd. (a)];
People v. Jennings (2019) 42 Cal.App.5th 664, 682 [§ 667.5, subd.
(b)].) Defendant timely filed a notice of appeal from the order
denying relief.
       Appointed counsel filed a brief raising no issues and asking
this court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496. Where appointed counsel finds no
arguable issues in an appeal seeking postjudgment relief, the
appellate court is not required to conduct an independent review
of the record for arguable issues. (People v. Cole (2020) 52
Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,
S264278; see Serrano, at p. 503.) However, we will review a
defendant’s contentions or arguments if the defendant files his or
her own supplemental brief or letter. (Cole, at p. 1039.)




                                 2
       On August 11, 2020, we notified defendant of his counsel’s
brief and gave him leave to file, within 30 days, his own brief or
letter stating any grounds for appeal, contentions, or arguments
he might wish to have considered. In response, on August 21,
2020, defendant filed a letter conceding that his judgment is final
but asking this court to remand with a recommendation for a
discretionary recall of his sentence.
       Ordinarily, the denial of a petition for writ of habeas corpus
is not appealable. (In re Crow (1971) 4 Cal.3d 613, 621, fn. 8;
People v. Gallardo (2000) 77 Cal.App.4th 971, 983, 986.) In the
interest of judicial economy, we will treat this appeal as a
petition for a writ of habeas corpus filed in this court. (Gallardo,
at p. 986.) Remand to the trial court for the opportunity to
exercise discretion would be an exercise in futility, as defendant
is ineligible for relief due to his sentence being final. (See People
v. Garcia, supra, 28 Cal.App.5th at pp. 971-974; People v.
Jennings, supra, 42 Cal.App.5th at p. 682.) As defendant was
ineligible for the relief he sought, he was not prejudiced by the
order. We will not reverse a legally correct order. (See Cal.
Const., art. VI, § 13.)
                            DISPOSITION
       The appeal from the order denying the petition for writ of
habeas corpus filed in the trial court is affirmed.
       The petition for writ of habeas corpus filed in this court is
denied.



____________________________________________________________
LUI, P. J.       ASHMANN-GERST, J.          CHAVEZ, J.




                                 3